tcmemo_2010_219 united_states tax_court william m perry petitioner v commissioner of internal revenue respondent docket no filed date robert b jackson and william a roberts for petitioner duy p tran for respondent memorandum opinion vasquez judge this case is before the court on petitioner’s motion to restrain collection_of_taxes and to order respondent to refund an overpayment pursuant to rule unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended background in a notice_of_deficiency mailed to petitioner on date respondent determined a dollar_figure deficiency in petitioner’ sec_2002 federal_income_tax and additions to tax pursuant to sec_6651 and of dollar_figure and dollar_figure respectively in date respondent applied petitioner’s overpayment of dollar_figure to offset part of the deficiency on date petitioner filed a timely petition in the tax_court to contest the deficiency on date petitioner filed this motion pursuant to rule to enjoin respondent from applying the overpayment to hi sec_2002 deficiency and to order respondent to refund the overpayment we must decide whether respondent violated the restrictions on collection and assessment in sec_6213 when he offset petitioner’s overpayment against the deficiency for discussion petitioner takes the position that sec_6213 prohibits the commissioner from engaging in all collection activities including offsets during the period in which the taxpayer may petition the tax_court ie or days after the notice of on date petitioner timely filed his tax_return showing a dollar_figure overpayment at the time the petition was filed petitioner resided in texas deficiency is mailed or if the taxpayer files a petition until our decision becomes final petitioner argues that the offset violated sec_6213 because it was performed during the day period within which respondent was barred from collecting as a result petitioner maintains that the court must enjoin respondent from making the offset and order him to refund the overpayment respondent objects to petitioner’s motion on the grounds that the offset does not violate sec_6213 because an offset is not an assessment a levy or an in-court collection proceeding sec_6402 expressly authorizes the commissioner to credit an overpayment against any_tax liability of the taxpayer sec_301_6402-1 proced admin regs similarly provides that the commissioner may offset an overpayment against any outstanding liability we need not address respondent’s argument that a liability for purposes of sec_6402 arises when a notice_of_deficiency is issued this court lacks jurisdiction to grant the relief petitioner requests in his motion ie to enjoin the offset and compel respondent to refund the overpayment regardless of the definition of the term liability our authority to enjoin the commissioner’s collection activities and order him to refund amounts collected is limited see sec_6213 discussed infra b b sec_6213 provides in relevant part sec_6213 time for filing petition and restriction on assessment --within days or days if the notice is addressed to a person outside the united_states after the notice_of_deficiency authorized in sec_6212 is mailed not counting saturday sunday or a legal_holiday in the district of columbia as the last day the taxpayer may file a petition with the tax_court for a redetermination of the deficiency n o assessment of a deficiency in respect of any_tax and no levy or proceeding in court for its collection shall be made begun or prosecuted until the notice_of_deficiency has been mailed to the taxpayer nor until the expiration of such 90-day or 150-day period as the case may be nor if a petition has been filed with the tax_court until the decision of the tax_court has become final t he making of such assessment or the beginning of such proceeding or levy during the time such prohibition is in force may be enjoined by the tax_court and a refund may be ordered by the tax_court of any amount collected within the period during which the secretary is prohibited from collecting by levy or through a proceeding in court emphasis added though sec_6213 does not specifically prohibit offsets petitioner argues that the underlying fundamental principle of the statute is that the commissioner during the period in which the statute’s restriction is in effect is prohibited from collecting by any means including an offset a deficiency that a taxpayer may dispute in the tax_court a plain reading of the statute however does not support petitioner’s argument sec_6213 limits the commissioner’s authority with respect to premature assessments levies and in-court collection proceedings none of which occurred here the parties agree that respondent did not assess the deficiency furthermore an offset under sec_6402 is distinguishable from and does not constitute a levy see eg 908_f2d_18 5th cir the supreme court has held that a levy is a means by which the internal_revenue_service may acquire possession of a taxpayer’s property a ‘set-off’ on the other hand is the application of funds already in the government’s possession against a taxpayer’s outstanding tax_liability 124_tc_296 a levy is distinguishable from an offset affd 451_f3d_8 1st cir bullock v commissioner tcmemo_2003_5 an offset under sec_6402 is distinguishable from and does not constitute a levy action trent v commissioner tcmemo_2002_285 a levy must be distinguished from an offset of an overpayment or refundable_credit the commissioner may engage in nonlevy collection actions such as offsetting overpayments from other tax years after the requesting spouse files for relief finally an offset which is an administrative bookkeeping operation of applying a credit from one year against a deficiency in another year is not a proceeding in court for the collection of a deficiency see fulgoni v united_states cl_ct the the in-court collection proceedings that sec_6213 refers to include those brought by the u s government in the district courts pursuant to sec_7401 and sec_7403 the district courts of the united_states have jurisdiction over such tax collection suits see u s c secs see also sec_7402 administrative offset was a simple bookkeeping operation of applying a credit for against a debt for on the basis of the foregoing respondent did not violate sec_6213 accordingly we will deny petitioner’s motion in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be entered
